DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 22, 2022 has been entered.  Claims 1-23 remain pending in the application.  Applicant’s amendments to the claims has overcome the 112(a) rejection set forth in the Non-Final Office Action mailed October 21, 2021.  Examiner further acknowledges applicant’s acknowledgment of examiners’ interpretation of the 112(f) limitation found in claim 1 and the removal of the means language.  Examiner also acknowledges the explanation for means in claims 4, 15-16 and support given in the specification on page 7, lines 8-13 for these claims.

Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claims 1 and 12, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter:  “a front flexible portion selected from a front flexible portion and a rear flexible portion…wherein the flexible portion is provided with a bending stiffness in the width direction and with a rotational stiffness in the respective main directions such that orientation deviations between the panel support assembly and the guide assembly result in larger rotational deformation in at least one of the respective flexible portions than in the respective mechanisms.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dennis H Pedder/Primary Examiner, Art Unit 3612